


Exhibit 10.31


COMPUTER SCIENCES CORPORATION
SENIOR MANAGEMENT AND KEY EMPLOYEE
SEVERANCE AGREEMENT
 
This SENIOR MANAGEMENT AND KEY EMPLOYEE SEVERANCE AGREEMENT (this “Agreement”),
dated as of _______________ is made and entered into by and between Computer
Sciences Corporation, a Nevada corporation (the “Company”), and
_____________________ (the “Executive”).
 
R E C I T A L S
 
This Agreement is being entered into in accordance with the Severance Plan
attached hereto as Annex 1 (the “Plan”) in order to set forth the specific
severance compensation which the Company agrees that it will cause the
Executive’s employer, which is or is a subsidiary of the Company (the
“Employer”), to pay to the Executive if the Executive’s employment with the
Employer terminates under certain circumstances described in the Plan.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the continued service of the Executive as an
employee of the Company, the mutual covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto agree as follows:
 
1.           Agreement to Provide Plan Benefits.  The Plan (as it may hereafter
be amended or modified in accordance with the terms thereof) is hereby
incorporated into this Agreement in full and made a part hereof as though set
forth in full in this Agreement.  The Executive is hereby designated a member of
Group B under the Plan and shall be entitled to all of the rights and benefits
applicable to Designated Employees in such Group under the Plan, except as
otherwise provided herein.  The Company agrees to be bound by the Plan and to
cause the Employer to provide to the Executive all of the benefits provided to
Designated Employees who are members of Group B under the Plan subject to the
terms and conditions of the Plan, except as otherwise provided herein.  Terms
not otherwise defined in this Agreement shall have the meanings set forth in the
Plan.
 
2.           Heirs and Successors.
 
(a)           Successors of the Company.  The Company will require any successor
or assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession or assignment had taken place.  Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession transaction shall be
a breach of this Agreement and shall entitle the Executive to terminate his or
her employment with the Employer within six months thereafter for Good Reason
and to receive the benefits provided under the Plan in the event of termination
for Good Reason following a Change of Control.  As used in this Agreement,
“Company” shall mean the Company as defined above and any successor or assign to
its business and/or assets as aforesaid which executes and delivers the
agreement provided for in this Section 2 or which otherwise becomes bound by all
the terms and provisions of this Agreement by operation of law.
 
 
1

--------------------------------------------------------------------------------


 
        (b)           Heirs of the Executive.  This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees.  If the Executive should die after the conditions to
payment of benefits set forth in Section 5 of the Plan have been met and any
amounts are still payable to him hereunder, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s beneficiary, successor, devisee, legatee or other designee or,
if there be no such designee, to the Executive’s estate.  Until a contrary
designation is made to the Company, the Executive hereby designates as his
beneficiary under this Agreement the person whose name appears below his
signature on page 3 of this Agreement.
 
3.           Notice.  For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid (or by similar
foreign mail), as follows: if to the Company -- Computer Sciences Corporation,
3170 Fairview Park Drive, Falls Church, VA 22042, Attention: Vice President,
General Counsel and Secretary; and if to the Executive at the address specified
at the end of this Agreement.  Notice may also be given at such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.
 
4.           Tax Matters.  The Executive will be liable for and will pay all
Executive’s tax liability by virtue of any payments made to the Executive under
the Plan or otherwise. The Executive shall not be entitled to a Tax
Reimbursement Payment under Section 6 of the Plan (or any other parachute tax
gross-up payment).  Accordingly, notwithstanding any contrary provisions in the
Plan and any other plan, program or policy of CSC, if all or any portion of the
benefits payable under the Plan, either alone or together with other payments
and benefits which the Executive receives or is entitled to receive from CSC or
any other source, would constitute an “excess parachute payment” within the
meaning of Section 280G of Code, CSC shall reduce the Executive’s payments and
benefits payable under the Plan to the extent necessary so that no portion
thereof shall be subject to the excise tax imposed by Section 4999 of the Code,
but only if, by reason of such reduction, the net after-tax benefit after such
reduction shall exceed the net after-tax benefit if such reduction were not
made.  The parachute payments shall be reduced in a manner that provides to the
Executive the greatest economic benefit and to the extent the reduction of any
two or more parachute payments would produce an economically equivalent benefit
to the Executive, each shall be reduced pro rata.
 
    “Net after-tax benefit if such reduction were not made” for these purposes
shall mean the sum of (i) the total amount payable to the Executive under the
Plan, plus (ii) all other payments and benefits which the Executive receives or
is then entitled to receive from CSC or otherwise that, alone or in combination
with the payments and benefits payable under the Plan, would constitute a
“parachute payment” within the meaning of Section 280G of the Code, less (iii)
the amount of federal income taxes payable with respect to the foregoing
calculated at the maximum marginal income tax rate for each year in which the
foregoing shall be paid to the Executive (based upon the rate in effect for such
year as set forth in the Code at the time of the payment under the Plan), less
(iv) the amount of excise taxes imposed with respect to the payments and
benefits described in (i) and (ii) above by Section 4999 of the Code.
 
 
2

--------------------------------------------------------------------------------


 
“Net after-tax benefit after such reduction” for these purposes shall mean the
sum of (i) (A) the total amount payable to the Executive under the Plan, plus
(B) all other payments and benefits which the Executive receives or is then
entitled to receive from CSC or otherwise that, alone or in combination with the
payments and benefits payable under the Plan, would constitute a “parachute
payment” within the meaning of Section 280G of the Code, in the case of each of
(A) and (B) as reduced by the minimum amount such that none of the payments or
benefits described in (A) or (B) would be subject to excise taxes imposed by
Section 4999 of the Code, less (ii) the amount of federal income taxes payable
with respect to the foregoing calculated at the maximum marginal income tax rate
for each year in which the foregoing shall be paid to the Executive (based upon
the rate in effect for such year as set forth in the Code at the time of the
payment under the Plan).
 
    For purposes of determining the effect of the excise tax imposed under
Section 4999 of the Code, “net after tax benefit if such reduction were not
made", “net after tax benefit after such reduction,” greatest economic benefit,
economically equivalent benefit and other factors applicable in the
determinations to be made under this Section, the policies and procedures in
Section 6 of the Plan shall be employed where appropriate.
 
    5.           Miscellaneous.  No provisions of this Agreement or the Plan may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by the Executive and the Company, except as
provided in Section 9(a) of the Plan or except as any provision of the Plan is
modified or waived pursuant to this Agreement.  No waiver by any party hereto
of, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement.
 
6.           Validity.  The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
 
7.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
8.           Gender.  In this Agreement (unless the context requires otherwise),
use of any masculine term shall include the feminine.
 
9.           Rescission.  The Company agrees that this Agreement and the right
to receive payments pursuant to the Plan and this Agreement may be rescinded at
any time by the Executive giving written notice to such effect to the Company in
accordance with Section 3 above.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
COMPUTER SCIENCES
CORPORATION                                                                           EXECUTIVE
 
 
 
By:_________________________                                                 _____________________________________                                    
                                       (Signature)
 
 
 
 
                                                 
                                                _____________________________________
                                                                                           
(Name)
 


 


                                                 
                                                _____________________________________
    (Address for Notice)
 
 
 


                                                                                                 
_____________________________________
    (Designated Beneficiary)
 


 


                                                                                                
_____________________________________
   (Address for Beneficiary)
 
 
3

--------------------------------------------------------------------------------


 